Order filed March 19, 2014 Withdrawn; Order filed March 20, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00349-CV
                                  ____________

                   DRAKE INTERIORS, L.L.C., Appellant

                                       V.

 ANDREA MARIE THOMAS & ROBERT WARREN THOMAS, Appellee


                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-22182

                                    ORDER

      On March 19, 2014, this Court issued an order requesting a supplemental
clerk’s record containing Defendant’s Second Amended Answer filed May 11,
2011. The order was issued in error and is withdrawn.

                                     PER CURIAM